Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the references disclose an additive manufacturing apparatus with a build chamber having a build plate; a laser assembly that delivers a melting laser beam to melt and fuse powder during a build of a part or parts; a part detachment assembly that is separate from the laser assembly and operates at least one cutting laser, a part holder apparatus coupled to the laser beam delivery apparatus where the part detachment assembly can move such that the part holder apparatus and laser beam delivery apparatus are adjacent the part or parts, the part holder apparatus holding the part or parts to detach from the build plate. 
Examiner’s Comment
Since previously withdrawn claims include the limitations of the allowed claim 1, the restriction requirement regarding claims 19-24 is hereby withdrawn and claims 19-24 are rejoined and allowed.
35 USC § 112, 6th Paragraph
The claim limitations "laser assembly", “laser beam delivery apparatus”, “part holder apparatus”, “electromagnetic actuation system”, “actuation system”, “optics device”, and “laser beam splitter device” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use non-structural terms "device", “system”, “apparatus” and “assembly” coupled with functional language "delivering", “delivery”, and “hold(s)”, “actuation”, “actuation”, “optics angled”, and “split” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitations: The corresponding structures are described as:
"laser assembly" as a laser apparatus and scanner system that are a CO2 laser and scanning mirror;
“laser beam delivery apparatus” as laser head(s);
“part holder apparatus” including an outer stationary portion and inner movable portion;
“electromagnetic actuation system” as a circular ball screw;
“actuation system” as a plurality of pistons;
“optics device” as mirrors; and 
“laser beam splitter device” as a cube beam splitter or plate beam splitter.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761